EXHIBIT 10.6

EXECUTION COPY

 

--------------------------------------------------------------------------------

SERVICING AGREEMENT

AMONG

NAVISTAR LEASING COMPANY,

HARCO LEASING COMPANY, INC.,

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION,

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

AS COLLATERAL AGENT

LASALLE BANK NATIONAL ASSOCIATION

AS INDENTURE TRUSTEE,

J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION

(AS SUCCESSOR-IN-INTEREST TO BANK ONE, NATIONAL ASSOCIATION),

AS PORTFOLIO TRUSTEE,

NAVISTAR FINANCIAL 2006-ARC OWNER TRUST,

AS ISSUER

AND

NAVISTAR FINANCIAL CORPORATION,

AS SERVICER

DATED AS OF SEPTEMBER 1, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page ARTICLE I DEFINITIONS; SERVICING SUPPLEMENT    2  
    SECTION 1.01       Certain Defined Terms    2       SECTION 1.02  
    Supplement to Titling Trust Servicing Agreement.    2 ARTICLE II
ADMINISTRATION AND SERVICING OF RECEIVABLES    3   SECTION 2.01       Duties of
the Servicer    3   SECTION 2.02       Establishment of Accounts    4   SECTION
2.03       Collection of Receivables Payments    7   SECTION 2.04  
    Realization Upon Liquidating Receivables    8   SECTION 2.05  
    Maintenance of Insurance Policies    8   SECTION 2.06       Maintenance of
Security Interests in Vehicles    9   SECTION 2.07       Covenants of the
Servicer    9   SECTION 2.08       Purchase of Receivables Upon Breach of
Covenant    10   SECTION 2.09       Servicing Fee    10   SECTION 2.10  
    Servicer Expenses    11   SECTION 2.11       Deposits to Collection Account
   11   SECTION 2.12       Collections    11   SECTION 2.13       Application of
Collections    12   SECTION 2.14       Monthly Advances    12   SECTION 2.15  
    Additional Deposits    12   SECTION 2.16       Net Deposits    13   SECTION
2.17       Servicer’s Certificate    13 ARTICLE III STATEMENTS AND REPORTS    14
  SECTION 3.01       Annual Statement as to Compliance; Notice of Servicer
Default; Tax Reports    14   SECTION 3.02       Annual Accountants’ Report    14
  SECTION 3.03       Access to Certain Documentation and Information Regarding
Receivables    15   SECTION 3.04       Maintenance of Composite Schedule of
Receivables    15   SECTION 3.05       Amendments to Composite Schedule of
Receivables    15   SECTION 3.06       Maintenance of Systems and Receivables
List    16 ARTICLE IV THE CUSTODIAN    16   SECTION 4.01       Custody of
Receivable Files    16   SECTION 4.02       Duties of Servicer as Custodian   
17   SECTION 4.03       Custodian’s Indemnification    18   SECTION 4.04  
    Effective Period and Termination    18 ARTICLE V REPRESENTATIONS AND
WARRANTIES OF THE SERVICER    18   SECTION 5.01       Representations and
Warranties of the Servicer    18 ARTICLE VI THE SERVICER    20

 

- i -



--------------------------------------------------------------------------------

      SECTION 6.01        Merger or Consolidation of, or Assumption of the
Obligations of, the Servicer    20       SECTION 6.02        Limitation on
Liability of Servicer and Others    20       SECTION 6.03        Delegation of
Duties    20       SECTION 6.04        Servicer not to Resign    21  
    SECTION 6.05        Servicer Indemnification of the Indenture Trustee and
the Owner Trustee    21       SECTION 6.06        Backup Servicer    22  
    SECTION 6.07        Reports of Independent Accountants    23
ARTICLE VII DEFAULT    23       SECTION 7.01        Servicer Defaults    23  
    SECTION 7.02        Consequences of a Servicer Default    24       SECTION
7.03        Indenture Trustee to Act; Appointment of Successor    25  
    SECTION 7.04        Notification to Securityholders    25       SECTION 7.05
       Repayment of Advances    26       SECTION 7.06        Waiver of Past
Defaults    26 ARTICLE VIII MISCELLANEOUS    26       SECTION 8.01   
    Amendment    26       SECTION 8.02        Termination    26       SECTION
8.03        Notices    26       SECTION 8.04        Governing Law    27  
    SECTION 8.05        Severability    27       SECTION 8.06        Assignment
   27       SECTION 8.07        Successors and Assigns    27       SECTION 8.08
       Counterparts    27       SECTION 8.09        Headings and
Cross-References    27       SECTION 8.10        No Petition Covenants    27  
    SECTION 8.11        Limitation of Liability of the Trustees.    28

APPENDICES

Appendix A - Minimum Servicing Standards

 

- ii -



--------------------------------------------------------------------------------

SERVICING AGREEMENT

SERVICING AGREEMENT, dated as of September 1, 2006 (as it may be further
amended, supplemented or modified, this “Agreement”), among Navistar Financial
Retail Receivables Corporation, a Delaware corporation (“NFRRC”), Navistar
Financial 2006-ARC Owner Trust, a Delaware statutory trust (the “Issuer”),
Navistar Leasing Company, a Delaware statutory trust (the “Titling Trust”),
Navistar Financial Corporation, a Delaware corporation (hereinafter, together
with its successors and assigns, “NFC” or, in its capacity as servicer
hereunder, the “Servicer”), The Bank of New York Trust Company, N.A., a national
banking association (the “Collateral Agent”), LaSalle Bank National Association,
a national banking association, acting in its capacity as Indenture Trustee
pursuant to the Indenture (the “Indenture Trustee”), J.P. Morgan Trust Company,
National Association (as successor-in-interest to Bank One, National
Association), a national banking association, as Portfolio Trustee (the “Series
2006-ARC Portfolio Interest Trustee”), and Harco Leasing Company, Inc., a wholly
owned subsidiary of NFC and a Delaware corporation (hereinafter, together with
its successors and assigns, “Harco Leasing”).

R E C I T A L S:

WHEREAS, NFC has been performing servicing obligations relating to the Titling
Trust Assets pursuant to the Titling Trust Servicing Agreement;

WHEREAS, pursuant to the Titling Trust Agreement a portion of the General Trust
Assets have been allocated to the Series 2006-ARC Portfolio Interest;

WHEREAS, NFRRC and NFC are parties to the Purchase Agreement, pursuant to which
NFRRC will purchase the Series 2006-ARC Portfolio Interest and the Retail Leases
and other Titling Trust Assets allocated thereto and certain Retail Notes and
the Related Retail Note Assets with respect thereto from NFC;

WHEREAS, the Issuer will issue Notes pursuant to the Indenture between the
Issuer and the Indenture Trustee, and exchange the Notes and the Certificates
for the Series 2006-ARC Portfolio Interest (and the Retail Leases allocated
thereto) and certain Retail Notes and the Related Retail Note Assets with
respect thereto from NFRRC pursuant to the Pooling Agreement;

WHEREAS, the Servicer is willing to continue its servicing functions as it
relates to the Titling Trust Assets comprising the Series 2006-ARC Portfolio
Interest pursuant to the Titling Trust Servicing Agreement and this Agreement
for and in consideration of the fees and other benefits set forth in this
Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Servicer desires to perform the servicing obligations set forth
herein relating to the Retail Notes owned by the Issuer for and in consideration
of the fees and other benefits set forth in this Agreement; and

WHEREAS, the parties wish to set forth the terms and conditions upon which the
Receivables (including the Retail Leases and Related Titling Trust Assets
allocated to the Series 2006-ARC Portfolio Interest) are to be serviced by the
Servicer.

NOW, THEREFORE, in consideration of the foregoing, the other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS; SERVICING SUPPLEMENT

SECTION 1.01 Certain Defined Terms. Capitalized terms used in the above recitals
and in this Agreement shall have the respective meanings assigned them in
Appendix A to the Pooling Agreement dated as of the date hereof between the
Issuer and NFRRC, unless otherwise defined herein. The rules of construction set
forth in Part II of Appendix A to the Pooling Agreement shall be applicable to
this Agreement.

SECTION 1.02 Supplement to Titling Trust Servicing Agreement.

(a) Pursuant to Section 5.13 of the Titling Trust Agreement, each of the Titling
Trust, Harco Leasing, NFC, NFRRC and the Issuer hereby appoints NFC as the
Servicer with respect to the Series 2006-ARC Portfolio Interest and the Series
2006-ARC Portfolio Assets, to serve in accordance with, and subject to, the
terms of the Titling Trust Servicing Agreement, this Agreement and the other
Basic Documents.

(b) The Servicer shall account to the Series 2006-ARC Portfolio Trustee, the
Issuer and the Indenture Trustee with respect to the Series 2006-ARC Portfolio
Interest separately from any other Portfolio Interests.

(c) This Agreement shall constitute a “Portfolio Servicing Agreement Supplement”
under the Titling Trust Servicing Agreement with respect to the Series 2006-ARC
Portfolio Interest and the Series 2006-ARC Portfolio Assets. Except as otherwise
specifically provided herein or in the other Basic Documents, the parties to the
Titling Trust Servicing Agreement shall continue to be bound by all provisions
of the Titling Trust Servicing Agreement with respect to the Series 2006-ARC
Portfolio Interest and the Series 2006-ARC Portfolio Assets, including the
provisions of Article III thereof relating to the administration and servicing
of the Retail Leases. To the extent that the provisions of the Titling Trust
Servicing Agreement (as expressly amended, supplemented or waived by this
Agreement) are not directly inconsistent with the provisions set forth herein,
the provisions of the Titling Trust Servicing Agreement shall be made a part of
this Agreement and shall govern the servicing of the Series 2006-ARC Portfolio
Interest and the Series 2006-ARC Portfolio Assets. However, in the event of any

 

- 2 -



--------------------------------------------------------------------------------

conflict between the provisions of the Titling Trust Servicing Agreement (as
expressly amended, supplemented or waived by this Agreement) and the provisions
set forth herein or in any other Basic Document, the provisions set forth herein
or in such other Basic Document shall prevail.

(d) For purposes of determining the Servicer’s obligations with respect to the
servicing of the Series 2006-ARC Portfolio Interest and the Series 2006-ARC
Portfolio Assets under this Agreement, general references in the Titling Trust
Servicing Agreement to: (i) a Portfolio Interest shall be deemed to refer more
specifically to the Series 2006-ARC Portfolio Interest; (ii) a Portfolio
Servicing Agreement Supplement shall be deemed to refer more specifically to
this Agreement; and (iii) a Portfolio Supplement shall be deemed to refer more
specifically to the Series 2006-ARC Portfolio Supplement.

(e) The Servicer shall perform the obligations specified for it in the Series
2006-ARC Portfolio Supplement.

ARTICLE II

ADMINISTRATION AND SERVICING OF RECEIVABLES

SECTION 2.01 Duties of the Servicer. The Servicer is hereby appointed and
authorized to act as agent for the Owner with respect to servicing the
Receivables and in such capacity shall manage, service, administer and make
collections on the Receivables with reasonable care, using that degree of skill
and attention that the Servicer exercises with respect to comparable medium and
heavy duty truck, truck chassis, bus and trailer receivables that it services
for itself or others. The Servicer hereby accepts such appointment and
authorization and agrees to perform the duties of Servicer with respect to the
Receivables set forth herein. The Servicer’s duties with respect to all
Receivables shall include collection and posting of all payments, responding to
inquiries of Obligors on the Receivables, investigating delinquencies, sending
payment coupons to Obligors, reporting tax information to Obligors, policing the
collateral securing the Receivables, accounting for collections with respect
thereto and performing the other duties specified herein. With respect to
Receivables which are Retail Leases and the related Financed Vehicles, the
Servicer’s duties shall also include those matters specified in the Titling
Trust Servicing Agreement. Subject to the provisions of Section 2.02, the
Servicer shall follow its customary standards, policies and procedures and shall
have full power and authority, acting alone, to do any and all things in
connection with such managing, servicing, administration and collection that it
may deem necessary or desirable.

Without limiting the generality of the foregoing, the Servicer is hereby
authorized and empowered by the Owner and the Collateral Agent pursuant to this
Section 2.01, to execute and deliver any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments, with respect to the Receivables and the related Financed
Vehicles. The Servicer is hereby authorized to commence in the name of the Owner
or, to the extent necessary, in its own name, a legal proceeding to enforce a
Liquidating Receivable as contemplated by Section 2.04, and to commence or
participate in any legal proceeding (including a bankruptcy proceeding) relating
to or involving a Receivable (including a Liquidating Receivable). If the
Servicer commences or participates in any such legal proceeding in its own name,
the Owner and the Collateral Agent shall thereupon be deemed to have
automatically assigned such Receivable to the Servicer solely for purposes of
commencing

 

- 3 -



--------------------------------------------------------------------------------

and participating in any such proceeding as a party or claimant, and the
Servicer is hereby authorized and empowered by the Owner and the Collateral
Agent, to execute and deliver in the Servicer’s name any notices, demands,
claims, complaints, responses, affidavits or other documents or instruments in
connection with any such proceeding. If in any proceeding it is held that the
Servicer may not enforce a Receivable on the ground that it is not a real party
in interest or a holder entitled to enforce the Receivable, each of the Owner
and the Collateral Agent shall, at the Servicer’s expense and written
directions, take such reasonable steps as the Servicer reasonably deems
necessary to enforce the Receivable, including bringing suit in the name of such
Person. The Owner and the Collateral Agent, upon the written request of the
Servicer, shall furnish the Servicer with any powers of attorney and other
documents and take any other steps which the Servicer may reasonably deem
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties under this Agreement and the other Basic Documents. Except
to the extent required by the preceding three sentences, the authority and
rights granted to the Servicer in this Section 2.01 shall be nonexclusive and
shall not be construed to be in derogation of any equivalent authority and
rights of the Owner and the Collateral Agent.

SECTION 2.02 Establishment of Accounts.

(a) (i) The Servicer, for the benefit of the Financial Parties, shall cause the
Indenture Trustee to establish and maintain in the name of the Indenture Trustee
an Eligible Deposit Account known as the Navistar Financial 2006-ARC Owner Trust
Collection Account (the “Collection Account”), bearing an additional designation
clearly indicating that the funds deposited therein are held for the benefit of
the Financial Parties.

(ii) The Servicer, for the benefit of the Noteholders, shall cause the Indenture
Trustee to establish and maintain in the name of the Indenture Trustee an
Eligible Deposit Account known as the Navistar Financial 2006-ARC Owner Trust
Note Distribution Account (the “Note Distribution Account”), bearing an
additional designation clearly indicating that the funds deposited therein are
held for the benefit of the Noteholders.

(iii) Pursuant to the Trust Agreement, the Servicer, for the benefit of the
Certificateholders, shall or shall cause the Owner Trustee to establish and
maintain in the name of the Owner Trustee an Eligible Deposit Account known as
the Navistar Financial 2006-ARC Owner Trust Certificate Distribution Account
(the “Certificate Distribution Account”), bearing an additional designation
clearly indicating that the funds deposited therein are held for the benefit of
the Certificateholders.

(iv) The Servicer, for the benefit of the Financial Parties, shall cause the
Indenture Trustee to establish and maintain in the name of the Indenture Trustee
an Eligible Deposit Account known as the Navistar Financial 2006-ARC Owner Trust
Reserve Account (the “Reserve Account”), bearing an additional designation
clearly indicating that the funds deposited therein are held for the benefit of
the Financial Parties.

(b) (i) Each of the Designated Accounts shall be initially established with the
Indenture Trustee and shall be maintained with the Indenture Trustee so long as
(A) the short-term unsecured debt obligations of the Indenture Trustee have the
Required Deposit Rating

 

- 4 -



--------------------------------------------------------------------------------

or (B) each of the Designated Accounts are maintained in the corporate trust
department of the Indenture Trustee. All amounts held in such accounts
(including amounts, if any, which the Servicer is required to remit daily to the
Collection Account pursuant to Section 2.11) shall, to the extent permitted by
applicable laws, rules and regulations, be invested, at the written direction of
the Servicer, by such bank or trust company in Eligible Investments; provided,
that funds in the Collection Account in an amount not in excess of 20% of the
Aggregate Receivables Balance as of the preceding Accounting Date may be
invested in investments which have a rating from S&P of “A-1” rather than
“A-1+,” if such investments otherwise constitute Eligible Investments. Such
written direction shall constitute certification by the Servicer that any such
investment is authorized by this Section 2.02. Funds deposited in the Reserve
Account shall be invested in Eligible Investments which mature prior to the next
Distribution Date; provided, that such investments may mature on a later date if
the Funding Agent consents. Investments in Eligible Investments shall be made in
the name of the Indenture Trustee or its nominee, and such investments shall not
be sold or disposed of prior to their maturity. Should the short-term unsecured
debt obligations of the Indenture Trustee (or any other bank or trust company
with which the Designated Accounts are maintained) no longer have the Required
Deposit Rating, then the Servicer shall within 10 Business Days (or such longer
period, not to exceed 30 calendar days, without consent of the Funding Agent
with respect thereto), with the Indenture Trustee’s assistance as necessary,
cause the Designated Accounts (A) to be moved to a bank or trust company, the
short-term unsecured debt obligations of which shall have the Required Deposit
Rating, or (B) to be moved to the corporate trust department of the Indenture
Trustee. Investment Earnings on funds deposited in the Designated Accounts shall
be deposited into the Collection Account for distribution in accordance with
Section 8.2 of the Indenture. The Indenture Trustee or the other Person holding
the Designated Accounts as provided in this Section 2.02(b)(i) shall be the
“Securities Intermediary.” If the Securities Intermediary shall be a Person
other than the Indenture Trustee, the Servicer shall obtain the express
agreement of such Person to the obligations of the Securities Intermediary set
forth in this Section 2.02.

(ii) With respect to the Designated Account Property, the parties hereto agree,
by acceptance hereof, that:

(A) The Designated Accounts are accounts to which Financial Assets will be
credited.

(B) All securities or other property underlying any Financial Assets credited to
the Designated Accounts shall be registered in the name of the Securities
Intermediary, indorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities Intermediary
and in no case will any Financial Asset credited to any of the Designated
Accounts be registered in the name of the Issuer, the Servicer or the Seller,
payable to the order of the Issuer, the Servicer or the Seller or specially
endorsed to the Issuer, the Servicer or the Seller except to the extent the
foregoing have been specially indorsed to the Securities Intermediary or in
blank.

(C) All property delivered to the Securities Intermediary pursuant to this
Agreement will be promptly credited to the appropriate Designated Account.

 

- 5 -



--------------------------------------------------------------------------------

(D) Each item of property (whether investment property, Financial Asset,
security, instrument or cash) credited to a Designated Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the Illinois
UCC.

(E) If at any time the Securities Intermediary shall receive any order from the
Indenture Trustee directing transfer or redemption of any Financial Asset
relating to the Designated Accounts, the Securities Intermediary shall comply
with such entitlement order without further consent by the Issuer, the Servicer,
the Seller or any other Person.

(F) The Designated Accounts shall be governed by the laws of the State of
Illinois, regardless of any provision in any other agreement. For purposes of
the UCC, Illinois shall be deemed to be the Securities Intermediary’s
jurisdiction and the Designated Accounts (as well as the Securities Entitlements
related thereto) shall be governed by the laws of the State of Illinois.

(G) The Securities Intermediary has not entered into, and until the termination
of this Agreement will not enter into, any agreement with any other person
relating to the Designated Accounts and/or any Financial Assets credited thereto
pursuant to which it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the Illinois UCC) of such other person and the Securities
Intermediary has not entered into, and until the termination of this Agreement
will not enter into, any agreement with the Issuer, the Seller, the Servicer,
the Indenture Trustee or the Swap Counterparty purporting to limit or condition
the obligation of the Securities Intermediary to comply with entitlement orders
as set forth in Section 2.02(b)(ii)(E).

(H) Except for the claims and interest of the Indenture Trustee and of the
Issuer in the Designated Accounts, the Securities Intermediary knows of no claim
to, or interest in, the Designated Accounts or in any Financial Asset credited
thereto. If any other person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Designated Accounts or in any Financial Asset
carried therein, the Securities Intermediary will promptly notify the Indenture
Trustee, the Servicer, the Swap Counterparty and the Issuer thereof.

(I) The Securities Intermediary will promptly send copies of all statements,
confirmations and other correspondence concerning the Designated Accounts and/or
any Designated Account Property simultaneously to each of the Servicer and the
Indenture Trustee at the addresses set forth in Appendix B to the Pooling
Agreement.

(iii) The Servicer shall have the power, revocable by the Indenture Trustee (or
by the Issuer with the consent of the Indenture Trustee) to instruct the
Indenture Trustee to make withdrawals and payments from the Designated Accounts
for the purpose of permitting the Servicer or the Issuer to carry out its
respective duties hereunder or permitting the Indenture Trustee to carry out its
duties under the Indenture.

 

- 6 -



--------------------------------------------------------------------------------

(iv) The Indenture Trustee on behalf of the Secured Parties shall possess all
right, title and interest in and to all funds on deposit from time to time in
the Designated Accounts and in all proceeds thereof (except Investment
Earnings). Except as otherwise provided herein or in the Indenture, the
Designated Accounts shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Securityholders.

(v) The Servicer shall not direct the Indenture Trustee to make any investment
of any funds or to sell any investment held in any of the Designated Accounts
unless the security interest granted and perfected in such account shall
continue to be perfected in such investment or the proceeds of such sale, in
either case without any further action by any Person, and, in connection with
any direction to the Indenture Trustee to make any such investment or sale, if
requested by the Indenture Trustee, the Servicer shall deliver to the Indenture
Trustee an Opinion of Counsel, acceptable to the Indenture Trustee, to such
effect.

(c) Pursuant to the Trust Agreement, the Issuer shall possess all right, title
and interest in and to all funds on deposit from time to time in the Certificate
Distribution Account and in all proceeds thereof. Except as otherwise provided
herein or in the Trust Agreement, the Certificate Distribution Account shall be
under the sole dominion and control of the Issuer for the benefit of the
Certificateholders. If, at any time, the Certificate Distribution Account ceases
to be an Eligible Deposit Account, the Servicer shall within 10 Business Days
(or such longer period, not to exceed 30 calendar days, as to which the
Certificateholders may consent) establish a new Certificate Distribution Account
as an Eligible Deposit Account and shall cause the Issuer to transfer any cash
and/or any investments in the old Certificate Distribution Account to such new
Certificate Distribution Account.

(d) The Indenture Trustee, the Issuer, the Securities Intermediary and each
other Eligible Deposit Institution with whom a Designated Account or the
Certificate Distribution Account is maintained waives any right of set-off,
counterclaim, security interest or bankers’ lien to which it might otherwise be
entitled.

SECTION 2.03 Collection of Receivables Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due, and shall
follow such collection practices, policies and procedures as it follows with
respect to comparable medium and heavy duty truck, truck chassis, bus and
trailer receivables that it services for itself or others. Except as provided in
Section 2.07(c), the Servicer is hereby authorized to grant extensions, rebates
or adjustments on a Receivable without the prior consent of the Owner of such
Receivable and to rewrite, in the ordinary course of its business, a Receivable
to reflect the Full Prepayment of a Receivable with respect to any related
Financed Vehicle without the prior consent of the Owner of such Receivable. The
Servicer is authorized in its discretion to waive any prepayment charge, late
payment charge or any other fees that may be collected in the ordinary course of
servicing such Receivable. Subject to Section 2.13 of this Agreement, the
Servicer shall allocate payments on Receivables between principal and interest
in accordance with the customary servicing procedures it follows with respect to
all comparable medium and heavy duty truck, truck chassis, bus and trailer
receivables that it services for itself or others.

 

- 7 -



--------------------------------------------------------------------------------

SECTION 2.04 Realization Upon Liquidating Receivables.

(a) The Servicer shall use commercially reasonable efforts, consistent with its
customary servicing procedures, to repossess or otherwise comparably convert the
ownership or otherwise take possession of each Financed Vehicle that it has
reasonably determined should be repossessed or otherwise converted following a
default under the Receivable secured by or relating to each such Financed
Vehicle. The Servicer is authorized to follow such practices, policies and
procedures as it shall deem necessary or advisable and as shall be customary and
usual in its servicing of medium and heavy duty truck, truck chassis, bus and
trailer receivables that it services for itself or others, which practices,
policies and procedures may include reasonable efforts to realize upon or obtain
benefits of any lease assignments, proceeds from any Dealer Liability, proceeds
from any International Purchase Obligations, proceeds from any Insurance
Policies and proceeds from any Guaranties, in each case with respect to the
Receivables, selling the related Financed Vehicle or Vehicles at public or
private sale or sales and other actions by the Servicer in order to realize upon
any Receivable. The foregoing is subject to the provision that, in any case in
which the Financed Vehicle shall have suffered damage, the Servicer shall not
expend funds in connection with any repair or towards the repossession of such
Financed Vehicle unless it shall determine in its discretion that such repair or
repossession shall increase the proceeds of liquidation of the related
Receivable by an amount greater than or equal to the amount of such expenses.
The Servicer shall be entitled to receive Liquidation Expenses with respect to
each Liquidating Receivable at such time as the Receivable becomes a Liquidating
Receivable in accordance with Section 8.2(b)(i) of the Indenture.

(b) The Servicer shall pay all costs, expenses and liabilities incurred by it in
connection with any action taken in respect of a Financed Vehicle; provided,
however, that it shall be entitled to reimbursement of such costs and expenses
to the extent they constitute Liquidation Expenses or expenses recoverable under
an applicable Insurance Policy.

(c) The second sentence of Section 3.5(b) of the Titling Trust Servicing
Agreement shall not be applicable to the Series 2006-ARC Portfolio Assets.

SECTION 2.05 Maintenance of Insurance Policies.

(a) The Servicer shall, in accordance with its customary servicing procedures,
require that each Obligor under a Retail Note shall have obtained physical
damage insurance covering each Financed Vehicle as of the execution of such
Retail Note, unless the Servicer has in accordance with its customary procedures
permitted an Obligor to self-insure the Financed Vehicle or Financed Vehicles
securing such Retail Note. The Servicer shall, in accordance with its customary
servicing procedures, monitor such physical damage insurance with respect to
each Financed Vehicle that secures or is related to each Receivable.

(b) With respect to Retail Leases and the related Financed Vehicles, the
Servicer shall comply with the obligations specified in Section 3.8 of the
Titling Trust Servicing Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(c) With respect to Retail Leases, the Servicer shall maintain one or more
contingent and excess liability insurance policies (the “primary contingent
policies”) naming the Titling Trust as the insured with at least a $1 million
limit for each accident and no annual or aggregate limit on the number of
accidents covered. The primary contingent policies will respond if, at the time
of an accident involving a vehicle owned by the Titling Trust that causes bodily
injury and property damages to a third person, the insurance required to be
provided by the Obligor in accordance with the related Retail Lease has not been
provided, is not collectible or has inadequate limits to protect the Titling
Trust. In addition, the Servicer shall maintain excess insurance coverage for
which the Titling Trust is an additional named insured, which coverage has a
deductible not greater than the amount of coverage provided by the primary
contingent policies, and which provides insurance coverage of more than $10
million per occurrence.

SECTION 2.06 Maintenance of Security Interests in Vehicles. The Servicer shall,
in accordance with its customary servicing procedures and at its own expense,
take such steps as are necessary to maintain perfection of the first priority
security interest of the Seller created by a Retail Note in the related Financed
Vehicle or Financed Vehicles and of the first priority security interest of the
Collateral Agent in the Financed Vehicle or Financed Vehicles related to any
Retail Lease. The Owner of each Receivable hereby authorizes the Servicer to
re-perfect such security interests as necessary because of the relocation of a
Financed Vehicle or for any other reason.

SECTION 2.07 Covenants of the Servicer. The Servicer hereby makes the following
covenants on which the Issuer is relying in acquiring the Receivables under the
Pooling Agreement and issuing the Securities under the Further Transfer and
Servicing Agreements:

(a) except as contemplated by the other Basic Documents (including the Titling
Trust Servicing Agreement), the Servicer shall not release any Financed Vehicle
from the security or ownership interest securing the related Receivable;

(b) the Servicer shall do nothing to impair the rights of NFRRC, the Issuer, the
Securityholders or the Indenture Trustee in and to such Receivables;

(c) the Servicer shall not amend or otherwise modify any Receivable such that
the Starting Receivable Balance, the Annual Percentage Rate or the total number
of Scheduled Payments is altered or such that the final scheduled payment on
such Receivable will be due any later than December 31, 2013;

(d) other than solely for the purpose of collecting or enforcing the Receivables
for the benefit of the Owner and the Collateral Agent, (i) the Servicer shall
not at any time have or in any way attempt to assert any interest in any
Receivables or Related Assets or records related to the Collateral and (ii) the
entire legal and equitable interest of the Owner of a Receivable in such
Receivable and the Related Assets shall at all times be vested in such Owner;
and

 

- 9 -



--------------------------------------------------------------------------------

(e) pursuant to any agreement between the Servicer and a Backup Servicer for
backup servicing, the Servicer shall (i) deliver to the Backup Servicer any
materials required under such agreement, (ii) enforce material rights under such
backup servicing agreement, (iii) report to the Funding Agent any defaults by
either party under such backup servicing agreement and, (iv) within 90 days of
receiving a written instruction from the Funding Agent, replace such Backup
Servicer if it materially defaults in its performance under the backup servicing
agreement.

SECTION 2.08 Purchase of Receivables Upon Breach of Covenant.

(a) Upon discovery by the Servicer or a Responsible Officer of any of the
Interested Parties or the Collateral Agent of a breach of any of the covenants
set forth in Sections 2.06 and 2.07 with respect to any Receivable, the party
discovering such breach shall give prompt written notice thereof to the others.
As of the second Accounting Date (or, at the Servicer’s election, the first
Accounting Date) following notice to or discovery by the Servicer of a breach of
any covenant of the Servicer that materially and adversely affects any
Receivable, unless such breach is cured in all material respects, the Servicer
shall, with respect to such Receivable (an “Administrative Receivable”) purchase
such Administrative Receivable from the Issuer at a price equal to the
Administrative Purchase Payment. The Servicer shall pay the Administrative
Purchase Payment as described in Section 2.10.

It is understood and agreed that the obligation of the Servicer to purchase any
Receivable with respect to which such a breach has occurred and is continuing
shall, if such obligation is fulfilled, constitute the sole remedy against the
Servicer for such breach available to any Interested Party or the Collateral
Agent for any such uncured breach.

(b) Upon receipt of the Administrative Purchase Payment with respect to a
Receivable which is an Administrative Receivable, the Owner and the Collateral
Agent shall each assign, without recourse, representation or warranty, to the
Servicer (and shall take such other actions as the Servicer may reasonably
request in writing to perfect or confirm such assignment) all of such Person’s
right, title and interest in, to and under (i) such Administrative Receivable
and all monies due thereon and (ii) all Related Assets with respect to such
Administrative Receivable, such assignment being an assignment outright and not
for security. Upon the assignment of such Administrative Receivable described in
the preceding sentence, the Servicer shall own such Administrative Receivable,
and all such Related Assets, free of any further obligations to such Person with
respect thereto. The Servicer shall contribute any Administrative Receivable
that is a Retail Lease and its Related Assets to the General Interest in the
Titling Trust (or to such other person as shall be designated by Harco Leasing).

SECTION 2.09 Servicing Fee. In consideration for its services hereunder and as
compensation for expenses paid as contemplated by Section 2.10, the Servicer
shall be entitled to receive on each Distribution Date a servicing fee (the
“Basic Servicing Fee”) for the related Monthly Period equal to one-twelfth of 1%
(the “Basic Servicing Fee Rate”) multiplied by the Aggregate Receivables Balance
as of the last day of the preceding Monthly Period; provided, however, that the
Servicer shall be entitled to receive on the first Distribution Date a servicing
fee equal to one-sixth of 1% multiplied by the Aggregate Receivables Balance as
of the last day of the preceding Monthly Period. On each Distribution Date, the
Servicer will be paid the Basic

 

- 10 -



--------------------------------------------------------------------------------

Servicing Fee and any unpaid Basic Servicing Fees from all prior Distribution
Dates (collectively, the “Total Servicing Fee”) pursuant to Section 8.2(c) of
the Indenture to the extent of funds available therefor. In addition, the
Servicer will be entitled to receive any late fees, prepayment charges or
certain similar fees and charges collected during a Monthly Period (the
“Supplemental Servicing Fee”). The Servicer shall retain all Supplemental
Servicing Fees and shall not be obligated to deposit them into the Collection
Account.

SECTION 2.10 Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees and disbursements of the Issuer, any trustees and independent accountants,
taxes imposed on the Servicer and expenses incurred in connection with
distributions and reports and all other fees and expenses not expressly stated
under this Agreement to be for the account of the Interested Parties or the
Collateral Agent, but excluding federal, state and local income taxes, if any,
of the Issuer or any Securityholder.

SECTION 2.11 Deposits to Collection Account. The Servicer shall remit to the
Indenture Trustee for deposit to the Collection Account all Collections it
receives during each Monthly Period within two Business Days after receipt
thereof. However, Collections received during the period from the Cutoff Date to
the Closing Date shall be deposited to the Collection Account within 48 hours
after the Closing Date. The Servicer shall remit to the Indenture Trustee for
deposit (in immediately available funds) in the Collection Account the aggregate
Administrative Purchase Payments with respect to Administrative Receivables to
be purchased as of the last day of any Monthly Period on the Business Day
immediately preceding the immediately succeeding Distribution Date.

SECTION 2.12 Collections. In the event that:

(a) NFC is the Servicer,

(b) a Servicer Default shall not have occurred and be continuing,

(c) (i) the short-term unsecured debt of the Servicer is rated at least A-1 by
S&P and P-1 by Moody’s, or

(ii) a standby letter of credit has been issued by an Eligible Institution
which, as of each date during the period that the Servicer is making monthly
remittances of Collections, has an undrawn amount at least equal to 150% of all
Scheduled Payments due in respect of the Receivables for the latest Monthly
Period ended prior to the next succeeding Distribution Date (and the aggregate
amount of unremitted Collections does not at any time exceed 90% of the undrawn
amount of such letter of credit), (each, a “Monthly Remittance Condition”), and

(d) the Funding Agent provides written consent

then, the Servicer shall not be required to deposit Collections into the
Collection Account until the Business Day preceding the Distribution Date
following the Monthly Period during which such Collections were received.
Pending deposit into the Collection Account, Collections may be employed by the
Servicer at its own risk and for its own benefit and will not be segregated from
its own funds.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 2.13 Application of Collections. For the purposes of this Agreement, all
Collections for the related Monthly Period with respect to each Receivable shall
be applied by the Servicer as follows:

(a) All payments by or on behalf of the Obligor or other collections on a
Receivable (including Warranty Payments and Administrative Purchase Payments but
excluding Supplemental Servicing Fees and Investment Earnings) shall be applied
(i) first to reduce Outstanding Monthly Advances, if any, with respect to such
Receivable, (ii) second, to the Scheduled Payment on such Receivable for such
Monthly Period, and (iii) third, the remainder shall constitute, with respect to
such Receivable, a Full Prepayment or Partial Prepayment; and

(b) A Partial Prepayment made on a Receivable, if such a Receivable is a Retail
Note, is applied to reduce the final Scheduled Payment and will thereafter, to
the extent the Partial Prepayment exceeds the final Scheduled Payment, reduce
Scheduled Payments in reverse chronological order beginning with the penultimate
Scheduled Payment. The Rebate related to such Partial Prepayment will reduce the
final Scheduled Payment and will thereafter, to the extent the Rebate exceeds
the final Scheduled Payment, reduce Scheduled Payments in reverse chronological
order beginning with the penultimate Scheduled Payment. With respect to Retail
Leases, Prepayments (not constituting Full Prepayments) received in excess of
Scheduled Payments will be held in the Collection Account and applied as
Collected Amount in the Monthly Period during which the applicable prepaid
Scheduled Payment is due.

SECTION 2.14 Monthly Advances. Subject to the following sentence, as of each
Accounting Date, if the payments received by the Servicer during the related
Monthly Period by or on behalf of the Obligor on a Receivable (other than an
Administrative Receivable, a Warranty Receivable or a Liquidating Receivable)
after application of such payments under Section 2.13(a) shall be less than the
Scheduled Payment on such Receivable for such Monthly Period, whether as a
result of any extension granted to the Obligor or otherwise, then the Servicer
shall advance any such shortfall (such amount, a “Monthly Advance”). The
Servicer shall be obligated to make a Monthly Advance in respect of a Receivable
only to the extent that the Servicer, in its sole discretion, shall determine
that such advance shall be recoverable (in accordance with the two immediately
following sentences) from subsequent collections or recoveries on such
Receivable. Subject to Section 8.2 of the Indenture, the Servicer shall be
reimbursed for unreimbursed Outstanding Monthly Advances with respect to a
Receivable from the following sources with respect to such Receivable, in each
case as set forth in this Agreement; (i) subsequent payments by or on behalf of
the Obligor, (ii) Liquidation Proceeds, (iii) the Administrative Purchase
Payment and (iv) the Warranty Payment. At such time as the Servicer shall
determine that Outstanding Monthly Advances with respect to any Receivable shall
not be recoverable from payments with respect to such Receivable, the Servicer
shall be reimbursed from any Collections made on other Receivables.

SECTION 2.15 Additional Deposits. The Servicer shall deposit in the Collection
Account the aggregate Monthly Advances pursuant to Section 2.14. The Servicer
and the Warranty Purchaser shall deposit in the Collection Account the aggregate
Administrative

 

- 12 -



--------------------------------------------------------------------------------

Purchase Payments and Warranty Payments with respect to Administrative
Receivables and Warranty Receivables, respectively. All such deposits with
respect to a Monthly Period shall be made in immediately available funds on the
Transfer Date with respect to the Distribution Date related to such Monthly
Period.

SECTION 2.16 Net Deposits. At any time that (i) NFC shall be the Servicer and
(ii) the Servicer shall be permitted by Section 2.12 of this Agreement to remit
collections on a basis other than a daily basis, the Servicer, the Seller, the
Issuer, and each Trustee may make any remittances pursuant to this Article II of
this Agreement or Article VIII of the Indenture net of amounts to be distributed
by the applicable recipient to such remitting party. Nonetheless, each such
party shall account for all of the above described remittances and distributions
as if the amounts were deposited and/or transferred separately.

SECTION 2.17 Servicer’s Certificate

(a) Not later than 10:00 a.m. (Chicago, Illinois time) on each Determination
Date, the Servicer shall deliver to each Trustee, the Swap Counterparty and the
Funding Agent a Servicer’s Certificate with respect to the immediately preceding
Monthly Period executed by the President or any Vice President of the Servicer
containing all information necessary to each such party for making the
calculations, withdrawals, deposits, transfers and distributions required by
Sections 8.2 and 8.10 of the Indenture, and all information required to be
provided to the Interested Parties under Section 8.8 of the Indenture.
Receivables to be purchased by the Servicer under Section 2.08 hereof, by NFC
pursuant to Section 5.04 of the Purchase Agreement or by NFRRC under
Section 2.06 of the Pooling Agreement as of the last day of any Monthly Period
shall be identified by Receivable number with respect to Retail Notes and by
asset number with respect to Retail Leases (in each case, as set forth in the
Composite Schedule of Receivables). With respect to any Receivables for which
the Seller is the Owner, the Servicer shall deliver to the Seller such
accountings relating to such Receivables and the actions of the Servicer with
respect thereto as the Seller may reasonably request.

(b) On or before each Determination Date, with respect to the preceding Monthly
Period and the related Distribution Date, the Servicer shall calculate the
Collected Amount, the Total Available Amount, the Total Servicing Fee, the
Noteholders’ Interest Distributable Amount, the Reserve Account Deposit Amount,
the net amount, if any, payable by or to the Trust under the Interest Rate Swap
(including the amount of any termination payments and the amount of any payments
that are not termination payments), the Principal Distribution Amount and all
other amounts required to determine the amounts to be deposited in or paid from
each of the Collection Account, the Note Distribution Account, the Certificate
Distribution Account and the Reserve Account on the next succeeding Distribution
Date (or, in the case of payments due under the Interest Rate Swap, if any, on
the Business Day preceding the Distribution Date) and supply such information to
the Issuer and the Indenture Trustee.

(c) On the Closing Date (with respect to the remainder of calendar year 2006)
and thereafter, within 15 days prior to the end of each calendar year while this
Agreement remains in effect (with respect to the next succeeding calendar year),
the Servicer shall deliver to either the Indenture Trustee or the Owner Trustee,
following receipt of a written request, an Officers’ Certificate specifying the
days on which banking institutions in Chicago, Illinois are authorized or
obligated by law or executive order to be closed.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE III

STATEMENTS AND REPORTS

SECTION 3.01 Annual Statement as to Compliance; Notice of Servicer Default; Tax
Reports.

(a) The Servicer shall deliver to the Issuer, the Indenture Trustee, the Swap
Counterparty, the Funding Agent and the Collateral Agent, on or before
February 1 of each year, beginning February 1, 2007, an officer’s certificate
signed by the Chairman of the Board, Vice Chairman of the Board, the President
or any Vice President of the Servicer, dated as of the immediately preceding
October 31, stating that (i) a review of the activities of the Servicer during
the Servicer’s immediately preceding fiscal year (or, with respect to the first
such certificate, such period as shall have elapsed from the Closing Date to the
last day of the Servicer’s immediately preceding fiscal year) and of its
performance under this Agreement and the Titling Trust Servicing Agreement has
been made under such officer’s supervision, and (ii) to such officer’s
knowledge, based on such review, the Servicer has fulfilled all its obligations
under this Agreement and the Titling Trust Servicing Agreement throughout such
period, or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officer and the nature
and status thereof. A copy of such certificate may be obtained by any Noteholder
or Certificateholder by a request in writing to the Indenture Trustee or Issuer,
respectively, addressed to the Corporate Trust Office of the Indenture Trustee
or the Owner Trustee, respectively.

(b) The Servicer shall deliver to the Issuer, each Trustee, the Collateral Agent
and the Funding Agent, promptly after having obtained knowledge thereof, but in
no event later than five Business Days thereafter, written notice in an
Officer’s Certificate of any event which with the giving of notice or lapse of
time, or both, would become a Servicer Default under Section 7.01.

(c) The Servicer shall prepare and deliver to the Issuer, the Funding Agent and
the Indenture Trustee the annual report described in Section 8.8(b) of the
Indenture.

SECTION 3.02 Annual Accountants’ Report.

(a) The Servicer shall cause a firm of independent accountants, who may also
render other services to the Servicer or NFRRC, to deliver to the Issuer, the
Swap Counterparty, each Trustee, the Collateral Agent and the Funding Agent, on
or before February 1 of each year, beginning with February 1, 2007 with respect
to the Servicer’s immediately preceding fiscal year, (or, with respect to the
first such report, such period as shall have elapsed from the Closing Date to
the last day of the Servicer’s immediately preceding fiscal year), a copy of the
report (the “Accountants’ Report”) addressed to the board of directors of the
Servicer, to the effect that such firm has audited the financial statements of
the Servicer and issued its report thereon and that such audit (i) was made in
accordance with generally accepted auditing standards and (ii) included tests
relating to Receivables serviced for others in accordance with the requirements
of the Minimum Servicing Standards set forth in Appendix A hereto.

 

- 14 -



--------------------------------------------------------------------------------

(b) The Accountants’ Report shall also indicate that the firm is independent of
NFRRC and the Servicer within the meaning of the Code of Professional Ethics of
the American Institute of Certified Public Accountants.

(c) A copy of the Accountant’s Report may be obtained by any Noteholder or
Certificateholder by a request in writing to the Indenture Trustee or the
Issuer, addressed to the Corporate Trust Office of the Indenture Trustee or the
Owner Trustee, respectively.

SECTION 3.03 Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to the Issuer, each Trustee, the Funding
Agent and Securityholders reasonable access to the Servicer’s records regarding
the Receivables owned by the Issuer. The Servicer shall provide such access to
any Securityholder only in such cases where a Securityholder is required by
applicable statutes or regulations to review such documentation. In each case,
such access shall be afforded without charge but only upon reasonable request
and during normal business hours at offices of the Servicer designated by the
Servicer. Nothing in this Section 3.03 shall derogate from the obligation of the
Servicer to observe any applicable law prohibiting disclosure of information
regarding Obligors, and the failure of the Servicer to provide access as
provided in this Section 3.03 as a result of such obligation shall not
constitute a breach of this Section 3.03.

SECTION 3.04 Maintenance of Composite Schedule of Receivables. The Servicer
shall maintain at all times a composite schedule (the “Composite Schedule of
Receivables”) which shall list separately (i) all Retail Notes which are owned
by the Issuer and (ii) all Retail Leases which are allocated to the Series
2006-ARC Portfolio Interest. The Composite Schedule of Receivables shall be
updated to reflect all sales of Receivables as a result of a Receivable becoming
a Warranty Receivable or an Administrative Receivable. The Servicer shall
deliver to the Owner Trustee, the Indenture Trustee, the Funding Agent and the
Collateral Agent (provided that the Servicer need deliver to the Collateral
Agent just the portion of the Composite Schedule of Leases which lists Retail
Leases) an updated Composite Schedule of Receivables on or before each
Distribution Date.

SECTION 3.05 Amendments to Composite Schedule of Receivables. If the Servicer,
during a Monthly Period, assigns to a Receivable an account number that differs
from the account number previously identifying such Receivable on the Composite
Schedule of Receivables, the Servicer shall amend the Composite Schedule of
Receivables to report the newly assigned account number. Each Composite Schedule
of Receivables delivered on a Distribution Date pursuant to Section 3.04 shall
list all new account numbers assigned to Receivables during such Monthly Period
and shall show by cross reference the prior account numbers identifying such
Receivables on the previously distributed Composite Schedule of Receivables.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 3.06 Maintenance of Systems and Receivables List.

(a) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and extensions of any scheduled payments made not
less than 45 days prior thereto, and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the amounts from time to
time deposited in the Collection Account with respect to such Receivable.

(b) The Servicer shall maintain its computer systems so that the Servicer’s
master computer records (including any backup archives) that refer to any
Receivable shall indicate clearly that the Receivable is owned by the Issuer and
that such Receivable has been pledged by the Issuer to the Indenture Trustee.
Indication of the Issuer’s and the Indenture Trustee’s interest in a Receivable
shall be deleted from or modified on the Servicer’s computer systems when, and
only when, the Receivable shall have been paid in full, repurchased by Navistar
Financial, purchased by the Servicer or become a Liquidating Receivable.

(c) If at any time the Servicer shall propose to sell, grant a security interest
in, or otherwise transfer any interest in truck, truck chassis, bus or trailer
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee,
computer tapes, records or printouts (including any of those restored from
backup archives) that, if they refer in any manner whatsoever to any Receivable,
indicate clearly that such Receivable has been sold and is owned by the Issuer
and has been pledged to the Indenture Trustee on behalf of the Noteholders
unless such Receivable has been paid in full, repurchased by Navistar Financial
or purchased by the Servicer.

(d) The Servicer will furnish to the Issuer and the Indenture Trustee at any
time upon request a list of all Receivables then held as part of the Owner Trust
Estate, together with a reconciliation of such list to the Composite Schedule of
Receivables and to each of the Servicer’s Certificates furnished before such
request indicating removal of Receivables from the Owner Trust Estate. Upon
request, the Servicer shall furnish a copy of any such list to the Seller.

(e) The Servicer shall file such financing statements and cause to be executed
and filed such continuation and other statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Issuer under the Pooling Agreement in the Receivables, the
Series 2006-ARC Portfolio Interest and the Series 2006-ARC Portfolio Certificate
and the Indenture Trustee’s security interest in the Receivables, the Series
2006-ARC Portfolio Interest and the Series 2006-ARC Portfolio Certificate under
the Indenture. The Servicer shall deliver (or cause to be delivered) to the
Indenture Trustee file-stamped copies of, or filing receipts for, any document
filed as provided above, as soon as available following such filing.

ARTICLE IV

THE CUSTODIAN

SECTION 4.01 Custody of Receivable Files. To assure uniform quality in servicing
the Receivables and to reduce administrative costs, the Owner of each Receivable
hereby appoints the Servicer, and the Servicer hereby accepts such appointment,
to act as agent

 

- 16 -



--------------------------------------------------------------------------------

of the Owner of each Receivable as custodian to maintain custody of the
following documents or instruments with respect to such Receivable (as to each
Receivable, the “Receivable File”), which will be hereby constructively
delivered to the Owner of the related Receivable and the Indenture Trustee:

(a) the fully executed original of the Retail Note or Retail Lease, as the case
may be;

(b) documents evidencing or related to any related Insurance Policy;

(c) if such Receivable is a Retail Note, where permitted by law, the original
Certificate of Title (when received) and otherwise such documents, if any, that
NFC keeps on file in accordance with its customary procedures indicating that
the Financed Vehicle is owned by the Obligor and subject to the interest of NFC
as first lienholder or secured party;

(d) if such Receivable is a Retail Lease, the original Certificate of Title and
such other documents that NFC is required to maintain pursuant to Section 3.6 of
the Titling Trust Servicing Agreement; and

(e) any and all other documents that NFC keeps on file in accordance with its
customary procedures relating to the individual Receivable, Obligor or Financed
Vehicle.

SECTION 4.02 Duties of Servicer as Custodian.

(a) The Servicer shall hold each Receivable File for the benefit of the Owner of
the related Receivable and maintain such accurate and complete accounts, records
and computer systems pertaining to each Receivable File as shall enable NFRRC,
the Issuer and the Indenture Trustee to comply with their respective
obligations, if any, under the Purchase Agreement and the Further Transfer and
Servicing Agreements. Each Receivable shall be identified as such on the books
and records of the Servicer to the extent the Servicer reasonably determines to
be necessary to comply with the terms and conditions of the Purchase Agreement
and, if applicable, the Further Transfer and Servicing Agreements. In performing
its duties as custodian the Servicer shall act with reasonable care, using that
degree of skill and attention that the Servicer exercises with respect to the
receivable files relating to comparable truck, truck chassis, bus and trailer
receivables that the Servicer services and holds for itself or others. The
Servicer shall conduct, or cause to be conducted, periodic physical inspections
of the Receivable Files held by it under this Agreement, and of the related
accounts, records and computer systems, in such manner as shall enable the Owner
Trustee and the Indenture Trustee to verify the accuracy of the Servicer’s
inventory and record keeping. The Servicer shall promptly report to each Owner
any failure on its part to hold the Receivable Files and maintain its accounts,
records and computer systems as herein provided and promptly take appropriate
action to remedy any such failure.

(b) The Servicer shall maintain each Receivable File at its principal office at
425 N. Martingale Road, Suite 1800, Schaumburg, Illinois 60173, or at such other
office of the Servicer as shall from time to time be identified to the Owners
and the Indenture Trustee upon 60 days’ prior written notice. Subject only to
the Custodian’s security requirements applicable to its

 

- 17 -



--------------------------------------------------------------------------------

own employees having access to similar records held by the Servicer and the
limitations set forth in Section 3.03 hereof and otherwise in the Basic
Documents, the Servicer shall permit the Owners, the Indenture Trustee or their
duly authorized representatives, attorneys or auditors to inspect the Receivable
Files and the related accounts, records and computer systems maintained by the
Servicer pursuant hereto at such times as such party may reasonably request.

(c) In general, the Servicer shall attend to all nondiscretionary details in
connection with maintaining custody of the Receivable Files. In addition, the
Servicer shall assist the Owner Trustee generally in the preparation of routine
reports to Securityholders, if any, or to regulatory bodies to the extent
necessitated by the Servicer’s custody of the Receivable Files.

SECTION 4.03 Custodian’s Indemnification. The Servicer as custodian shall
indemnify the Issuer, the Indenture Trustee, the Collateral Agent and the
Noteholders and each of their officers, directors and agents for any and all
liabilities, obligations, losses, compensatory damages, payments, costs or
expenses of any kind whatsoever that may be imposed on, incurred by or asserted
against the Issuer or the Indenture Trustee, any Noteholder or any of their
officers, directors and agents as the result of any improper act or omission in
any way relating to the maintenance and custody by the Servicer as custodian of
the Receivable Files; provided, however, that the Servicer shall not be liable
to the Issuer or the Indenture Trustee for any portion of any such amount
resulting from the willful misfeasance, bad faith or negligence of such Person.

SECTION 4.04 Effective Period and Termination. The Servicer’s appointment as
Custodian with respect to a Receivable File hereunder shall become effective as
of the related Purchase Date and shall continue in full force and effect until
terminated pursuant to this Section 4.04. If the Servicer shall resign as
Servicer in accordance with the provisions of this Agreement or if all of the
rights and obligations of any Servicer shall have been terminated under Article
VII the appointment of such Servicer as custodian shall be terminated. Upon
(i) the repurchase of a Warranty Receivable by NFC pursuant to the Purchase
Agreement, (ii) purchase of a Warranty Receivable by NFRRC pursuant to the
Pooling Agreement or (iii) purchase of an Administrative Receivable by the
Servicer pursuant to Section 2.08(a) of this Agreement, the Servicer shall
deliver the related Receivable File to or at the direction of the purchaser.
Upon delivery of such Receivable File, the Servicer’s obligations with respect
to such Receivable File shall terminate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

OF THE SERVICER

SECTION 5.01 Representations and Warranties of the Servicer. The Servicer hereby
represents and warrants to NFRRC and the Issuer that as of the Purchase Date:

(a) Organization and Good Standing. The Servicer has been duly organized and is
validly existing as a corporation, and in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are presently owned and such business is
presently conducted, and had at all relevant times, and now has, power,
authority and legal right to service the Receivables as provided in this
Agreement and the Titling Trust Servicing Agreement.

 

- 18 -



--------------------------------------------------------------------------------

(b) Due Qualification. The Servicer is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business (including the servicing of the Receivables as
required by this Agreement and the Titling Trust Servicing Agreement) requires
such qualification.

(c) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement, the Titling Trust Servicing Agreement and to perform its
obligations hereunder and thereunder and the execution, delivery and performance
by the Servicer of this Agreement and the Titling Trust Servicing Agreement have
been duly authorized by all necessary corporate action on the part of the
Servicer. Except as expressly contemplated in the Basic Documents, no consent or
authorization of, filing with, or other act by or in respect of, any
Governmental Authority or other Person is required in connection with the
execution, delivery, performance, validity or enforceability against the
Servicer of this Agreement and the Titling Trust Servicing Agreement.

(d) Binding Obligation. This Agreement and the Titling Trust Servicing Agreement
each constitutes a legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights in general and by general principles of equity, regardless of whether
such enforceability is considered in a proceeding in equity or at law.

(e) No Violation. The execution and delivery of this Agreement and the Titling
Trust Servicing Agreement by the Servicer and its performance of its obligations
hereunder and thereunder will not violate any Requirement of Law or Contractual
Obligation of the Servicer and will not result in, or require, the creation or
imposition of any Lien on any of its property or assets pursuant to any such
Requirement of Law or Contractual Obligation other than as contemplated by the
Basic Documents.

(f) No Proceedings. There are no actions, proceedings or, to the Servicer’s
knowledge, investigations pending or, to the Servicer’s knowledge, threatened
before any Governmental Authority (i) asserting the invalidity of this Agreement
or the Titling Trust Servicing Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or the
Titling Trust Servicing Agreement or the issuance of the Securities, or
(iii) seeking any determination or ruling that would reasonably be expected to
have a Material Adverse Effect with respect to the Servicer.

(g) No Consent. Except as expressly contemplated by the Basic Documents, no
consent or authorization of, filing with, or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
execution, delivery, performance, validity or enforceability by or against the
Servicer of this Agreement or the Titling Trust Servicing Agreement.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE VI

THE SERVICER

SECTION 6.01 Merger or Consolidation of, or Assumption of the Obligations of,
the Servicer. Any Person (a) into which the Servicer may be merged or
consolidated, (b) resulting from any merger, conversion or consolidation to
which the Servicer shall be a party, (c) succeeding to the business of the
Servicer, or (d) more than 50% of the voting stock or other interest of which is
owned directly or indirectly by NIC and which is otherwise servicing NFC’s
receivables, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Servicer under this Agreement
shall be the successor to the Servicer under this Agreement without the
execution or filing of any paper or any further act on the part of any of the
parties to this Agreement, notwithstanding anything in this Agreement to the
contrary. The Servicer shall provide notice of any merger, consolidation or
succession pursuant to this Section 6.01 to the Funding Agent, the Owner Trustee
and the Indenture Trustee.

SECTION 6.02 Limitation on Liability of Servicer and Others.

(a) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer shall be under any liability to the Issuer or any
Noteholder, except as specifically provided in this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or any other Further Transfer and Servicing Agreement or for errors in judgment;
provided, however, that this provision shall not protect the Servicer or any
such Person against any liability that would otherwise be imposed by reason of
willful misfeasance, bad faith or negligence (except errors in judgment) in the
performance of the Servicer’s duties or by reason of reckless disregard of
obligations and duties under the Further Transfer and Servicing Agreements. The
Servicer and any director, officer or employee or agent of the Servicer may rely
in good faith on the advice of counsel or on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Securityholders
under this Agreement and the Noteholders and (to the extent expressly provided
therein) the Certificateholders under the Indenture and the interests of the
Certificateholders under the Trust Agreement. In such event, the legal expenses
and costs for such action and any liability resulting therefrom shall be
expenses, costs and liabilities of the Issuer and the Servicer shall be entitled
to be reimbursed therefor.

SECTION 6.03 Delegation of Duties. So long as NFC acts as Servicer, the Servicer
may, at any time without notice or consent, delegate any duties under this
Agreement to any Person more than 50% of the voting stock or other interest of
which is owned, directly or indirectly, by NIC. The Servicer may at any time
perform specific duties as Servicer through subservicers who are in the business
of servicing medium and heavy duty truck, truck chassis,

 

- 20 -



--------------------------------------------------------------------------------

bus and trailer receivables; provided, however, that (i) no such delegation
shall relieve the Servicer of its responsibility with respect to such duties and
(ii) the Servicer shall give notice to the Funding Agent prior to such
delegation and, with respect to any such delegation of titling and insurance
duties, the Servicer shall cause such subservicer to provide the Funding Agent
with reasonable access to the records of such subservicer such that the Funding
Agent may make a reasonable evaluation of such delegate’s performance of such
duties.

SECTION 6.04 Servicer not to Resign. Subject to the provisions of Section 7.02,
the Servicer shall not resign from the obligations and duties imposed on it by
this Agreement or the Titling Trust Servicing Agreement as Servicer except upon
determination that the performance of its duties under this Agreement or the
Titling Trust Servicing Agreement is no longer permissible under applicable law.
Any such determination permitting the resignation of the Servicer shall be
evidenced by an Opinion of Counsel to such effect delivered to the Indenture
Trustee. No such resignation shall become effective until the Indenture Trustee
or a successor Servicer shall have assumed the responsibilities and obligations
of the Servicer in accordance with Section 7.02.

SECTION 6.05 Servicer Indemnification of the Indenture Trustee and the Owner
Trustee.

(a) The Servicer (other than the Indenture Trustee in its capacity as successor
Servicer pursuant to Section 7.03 hereof) shall be liable in accordance with
this Agreement only to the extent of the obligations in this Agreement
specifically undertaken by the Servicer. Such obligations shall include the
following:

(i) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall defend, indemnify and hold
harmless the Indenture Trustee (individually and in its capacity as Indenture
Trustee), the Owner Trustee, the Issuer, the Collateral Agent and the Interested
Parties from and against any and all costs, expenses, losses, damages, claims
and liabilities arising out of or resulting from the use, ownership or operation
by the Servicer or any Affiliate thereof of any Financed Vehicle;

(ii) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall indemnify, defend and hold
harmless the Issuer, the Owner Trustee and the Indenture Trustee (individually
and in its capacity as Indenture Trustee) from and against any taxes that may at
any time be asserted against any such Person with respect to the transactions
contemplated in this Agreement and the Pooling Agreement, including any sales,
gross receipts, general corporation, Illinois corporate income, tangible
personal property, privilege or license taxes (but not including any taxes
asserted with respect to, and as of the date of, the sale of the Receivables to
the Owner Trustee or the issuance and original sale of the Securities, or
asserted with respect to ownership of the Receivables, or federal or other
income taxes arising out of distributions on the Securities, or any fees or
other compensation payable to any such Person) and costs and expenses in
defending against the same;

 

- 21 -



--------------------------------------------------------------------------------

(iii) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee (individually and in its capacity as
Indenture Trustee), the Collateral Agent and the Interested Parties from and
against any and all costs, expenses, losses, claims, damages, and liabilities to
the extent that such cost, expense, loss, claim, damage, or liability arose out
of, or was imposed upon such Person through the negligence, willful misfeasance
or bad faith of the Servicer in the performance of its duties under this
Agreement and any other Transfer and Servicing Agreements or by reason of
reckless disregard of its obligations and duties under any of the Transfer and
Servicing Agreements;

(iv) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) shall indemnify, defend and hold
harmless each Trustee (individually and in its capacity as Trustee) and their
respective agents, officers, directors and servants, from and against all costs,
expenses, losses, claims, damages and liabilities arising out of or incurred in
connection with (x) in the case of the Owner Trustee, the Indenture Trustee’s
performance of its duties under the Basic Documents, (y) in the case of the
Indenture Trustee, the Owner Trustee’s performance of its duties under the Basic
Documents or (z) the acceptance, administration or performance by, or action or
inaction of, the applicable Trustee of the trusts and duties contained in this
Agreement, the Basic Documents, the Indenture (in the case of the Indenture
Trustee), including the administration of the Collateral, and the Trust
Agreement (in the case of the Owner Trustee), including the administration of
the Owner Trust Estate, except in each case to the extent that such cost,
expense, loss, claim, damage or liability: (A) is due to the willful
misfeasance, bad faith or negligence (except for errors in judgment) of the
Person seeking to be indemnified, (B) to the extent otherwise payable to the
Indenture Trustee, arises from the Indenture Trustee’s breach of any of its
representations or warranties in Section 6.13 of the Indenture or (C) to the
extent otherwise payable to the Owner Trustee, arises from the Owner Trustee’s
breach of any of its representations or warranties set forth in Section 6.6 of
the Trust Agreement; and

(v) The Servicer (other than any successor Servicer who is not an affiliate of
the initial Servicer, including the Indenture Trustee in its capacity as
successor Servicer pursuant to Section 7.03 hereof it being understood that the
removed Servicer shall retain such liability) will indemnify the Owner Trustee
in accordance with the provisions specified in Section 6.9 of the Trust
Agreement.

(b) Indemnification under this Section 6.05 shall survive the resignation or
removal of the Owner Trustee or the Indenture Trustee or the termination of this
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Servicer has made any indemnity payments pursuant to this
Section 6.05 and the recipient thereafter collects any of such amounts from
others, the recipient shall promptly repay such amounts collected to the
Servicer, without interest.

SECTION 6.06 Backup Servicer. On or prior to the Closing Date, NFC, as Servicer,
will enter into a backup servicing agreement (the “Backup Servicing Agreement”)
with a Person who meets the criteria specified for a successor Servicer as set
forth in Section 7.03 and who agrees to become a successor servicer if appointed
by the Indenture Trustee pursuant to

 

- 22 -



--------------------------------------------------------------------------------

Section 7.03 (the “Backup Servicer”). Prior to each Distribution Date, the
Servicer shall deliver to the Backup Servicer a data tape or other electronic
data file compiling data for the previous calendar month relating to the
Receivables. The Backup Servicer shall have within 30 days of the Closing Date
mapped the Servicer’s data system as it relates to the Receivables. The costs
and expenses associated with the Backup Servicer performing such system data
mapping shall be paid for by the Servicer. Unless and until a Servicer Default
occurs and the Backup Servicer is appointed as the successor Servicer, the
Backup Servicer shall not have any obligation as Servicer under this Agreement.

SECTION 6.07 Reports of Independent Accountants. Within 30 days after the
Closing Date, NFC, as Servicer, will execute an engagement letter with a firm of
independent accountants, which shall initially be KPMG LLP, pursuant to which
such accountants shall agree to deliver to the Funding Agent and the Servicer on
a quarterly basis beginning with the quarter relating to the September, October
and November 2006 Payment Dates (and after the first anniversary of the Closing
Date if the Servicer is then current on filing its 10-K and 10-Q reports with
the SEC, on an annual basis or, during the occurrence of a Servicer Default, as
requested by the Funding Agent, but not more often than on a monthly basis) an
agreed upon procedures letter, in form and substance previously agreed by such
accountants and the Funding Agent, verifying (or noting exceptions to) the
Ending Principal Balance, Aggregate Losses, Loss Percentage and Delinquency
Percentage calculations in the Servicer’s Certificate which was issued on the
last Payment Date of the related period. In the event such letter shall not have
been delivered by the last Business Day of the month in which the last Payment
Date of the related period shall have occurred, then the accountants shall
deliver to the Funding Agent a report with respect to the status of such letter
not later than such last Business Day.

ARTICLE VII

DEFAULT

SECTION 7.01 Servicer Defaults. Each of the following shall constitute a
“Servicer Default”:

(a) any failure by the Servicer to deliver to the Indenture Trustee for deposit
in any of the Designated Accounts or to the Owner Trustee for deposit in the
Certificate Distribution Account any required payment or to direct the Indenture
Trustee to make any required distributions therefrom, in each case which failure
continues unremedied for three Business Days after the earlier of (i) written
notice is received by the Servicer from the applicable Trustee or the Funding
Agent or (ii) the actual knowledge of an officer of the Servicer of such
failure;

(b) any failure by the Servicer duly to observe or perform any other covenant or
agreement of the Servicer set forth in this Agreement, the Titling Trust
Servicing Agreement or any other Basic Documents which failure materially and
adversely affects the rights of the Securityholders and which continues
unremedied for 60 days after (A) the giving of written notice of such failure
(i) to the Servicer by either Trustee or the Funding Agent or (ii) to the
Servicer and to either Trustee by the holders of not less than 25% of the
Outstanding Amount of the Controlling Class or (B) the actual knowledge of an
officer of the Servicer of such failure;

 

- 23 -



--------------------------------------------------------------------------------

(c) any representation, warranty or certification made by the Servicer pursuant
to this Agreement, the Titling Trust Servicing Agreement or any other Basic
Documents shall prove to have been incorrect in any material respect when made,
and if the consequences of such representation, warranty or certification being
incorrect shall be susceptible of remedy in all material respects, such
consequences shall not be remedied in all material respects within 30 days after
the giving of written notice of such failure to the Servicer or the actual
knowledge of an officer of the Servicer of such failure;

(d) the occurrence of an Insolvency Event with respect to the Servicer; and

(e) the failure of the Servicer to remove and replace the Backup Servicer with a
Person reasonably acceptable to the Funding Agent within 90 days after the
Funding Agent gives the Servicer a written instruction to remove and replace
such Backup Servicer, which notice is given while the Backup Servicer is failing
to perform, in any material respect, its obligations specified in Section 6.06.

SECTION 7.02 Consequences of a Servicer Default. If a Servicer Default shall
occur and be continuing, the Indenture Trustee or holders of Securities
evidencing not less than a majority of the Outstanding Amount of the Controlling
Class may, in addition to other rights and remedies available in a court of law
or equity to damages, injunctive relief and specific performance, terminate all
the rights and obligations of the Servicer hereunder, under the Titling Trust
Servicing Agreement and under all sub-servicing agreements whereupon the
Indenture Trustee will succeed to all the responsibilities, duties and
liabilities of the Servicer under this Agreement and the Titling Trust Servicing
Agreement and will be entitled to similar compensation arrangements. On or after
the receipt by the Servicer of such written notice, all authority and power of
the Servicer under this Agreement and the Titling Trust Servicing Agreement,
whether with respect to the Receivables or otherwise, shall pass to and be
vested in the Indenture Trustee pursuant to and under this Section 7.02. Upon
the receipt of such notice, the Servicer’s appointment as custodian shall be
terminated and, upon instruction from the Indenture Trustee, the Servicer shall
release any Receivable File to the Indenture Trustee, or its respective agent or
assignee, as the case may be, at such place or places as the Indenture Trustee
may designate, as soon as practicable. The Servicer shall be deemed to have
received proper instructions with respect to the Receivable Files upon its
receipt of written instructions signed by an officer of the Indenture Trustee.
The Indenture Trustee is hereby authorized and empowered to execute and deliver,
on behalf of the Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents, or otherwise. The predecessor Servicer agrees to
cooperate with either Trustee or the successor Servicer in effecting the
termination of the responsibilities and rights of the Servicer under this
Agreement and the Titling Trust Servicing Agreement, including the transfer to
either Trustee for administration by it of all cash amounts that shall at the
time be held by the Servicer for deposit, or that shall have been deposited by
the Servicer in the Collection Account, the Reserve Account, the Note
Distribution Account or the Certificate Distribution Account or thereafter
received that shall at any time be held with respect to the Receivables by the
Servicer.

 

- 24 -



--------------------------------------------------------------------------------

SECTION 7.03 Indenture Trustee to Act; Appointment of Successor. On and after
the time the Servicer receives a notice of termination pursuant to Section 7.02,
the Indenture Trustee shall be the successor in all respects to the Servicer in
its capacity as servicer under this Agreement and the Titling Trust Servicing
Agreement and the transactions set forth or provided for in this Agreement and
the Titling Trust Servicing Agreement, and shall be subject to all the
responsibilities, restrictions, duties and liabilities relating thereto placed
on the Servicer by the terms and provisions of this Agreement and the Titling
Trust Servicing Agreement; provided, however, that if the Backup Servicer
satisfies the criteria for a successor servicer specified below, the Indenture
Trustee shall promptly appoint the Backup Servicer as the successor Servicer;
provided, further, that the predecessor Servicer shall remain liable for, and
the successor Servicer shall have no liability for, any indemnification
obligations of the Servicer arising as a result of acts, omissions or
occurrences during the period in which the predecessor Servicer was the
Servicer; and provided, further, that NFC shall remain liable for all such
indemnification obligations of the Servicer without regard to whether it is
still Servicer hereunder. As compensation therefor, the Indenture Trustee or the
Backup Servicer shall be entitled to such compensation (whether payable out of
the Collection Account or otherwise) as the Servicer would have been entitled to
under this Agreement if no such notice of termination had been given including,
but not limited to, the Total Servicing Fee and Supplemental Servicing Fees.
Notwithstanding the above, if the Indenture Trustee does not appoint the Backup
Servicer as the successor servicer then the Indenture Trustee may, if it is
legally unable to so act, appoint, or petition a court of competent jurisdiction
to appoint, a successor (i) having a net worth of not less than $100,000,000 or
whose majority owner is, either directly or indirectly, a Person having a net
worth on a consolidated basis of not less than $100,000,000 and (ii) whose
regular business includes the servicing of receivables of the type included in
the Collateral, as the successor to the Servicer under this Agreement and the
Titling Trust Servicing Agreement in the assumption of all or any part of the
responsibilities, duties or liabilities of the Servicer under this Agreement and
the Titling Trust Servicing Agreement. In connection with such appointment and
assumption, the Indenture Trustee may make such arrangements for the
compensation of such successor out of payments on Receivables as it and such
successor shall agree; provided, however, that no such compensation shall be in
excess of that permitted the Servicer under this Agreement and the Titling Trust
Servicing Agreement. The Indenture Trustee and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession. Upon termination of the Servicer and after appointment of a
successor Servicer, the Servicer shall reasonably cooperate with such successor
Servicer to notify all Obligors to cease remitting payments to bank accounts and
lock boxes controlled by the Servicer and to instead remit payment directly to
any bank accounts and lock boxes designated by such successor Servicer. If at
any time on or after the date on which the Servicer is terminated the Servicer
receives any payment from any Obligor, then the Servicer shall promptly forward
the amount of such payment, along with copies of any remittances or other
documentation accompanying such payment, to the successor Servicer.

SECTION 7.04 Notification to Securityholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VII, the
Indenture Trustee shall give prompt written notice thereof to the Noteholders
and the Funding Agent and the Owner Trustee shall give prompt written notice
thereof to the Certificateholders.

 

- 25 -



--------------------------------------------------------------------------------

SECTION 7.05 Repayment of Advances. If a successor Servicer shall be appointed,
the predecessor Servicer shall be entitled to receive, to the extent of
available funds, reimbursement for Outstanding Monthly Advances pursuant to
Section 2.14 in the manner specified in Section 8.2 of the Indenture with
respect to all Monthly Advances made by such predecessor Servicer. The successor
Servicer shall not be entitled to reimbursement for Monthly Advances made by the
predecessor Servicer.

SECTION 7.06 Waiver of Past Defaults. The Indenture Trustee, at the direction of
the holders of not less than a majority of the Outstanding Amount of the
Controlling Class, may waive any default by the Servicer in the performance of
its obligations hereunder and its consequences, except a default in making any
required deposits to or payments from any of the Designated Accounts in
accordance with this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Default arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon. The Servicer shall give written notice of each such waiver
to the Funding Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendment. This Agreement may be amended from time to time (subject
to any expressly applicable amendment provision of the Further Transfer and
Servicing Agreements) by a written amendment duly executed and delivered by the
parties hereto with the consent of the Funding Agent; provided, however, that
this Agreement may not be amended unless such amendment is in accordance with
the provisions of Section 5.01 of the Pooling Agreement as if such Section 5.01
were contained herein and were applicable to this Agreement. Notwithstanding any
other provision of this Agreement, if the consent of the Swap Counterparty is
required pursuant to the Swap Counterparty Rights Agreement, any such purported
amendment shall be null and void ab initio unless the Swap Counterparty consents
in writing to such amendment.

SECTION 8.02 Termination. The respective obligations and responsibilities of the
parties hereto pursuant to this Agreement shall terminate upon the earlier of:

(a) the maturity or other liquidation of the last Receivable and the disposition
of any amounts received upon liquidation of any such remaining Receivables or

(b) the termination of the Pooling Agreement pursuant to Section 4.02 thereof.

SECTION 8.03 Notices. All notices, requests and demands to NFRRC, the Servicer,
either Trustee or the Funding Agent under this Agreement shall be delivered as
specified in Appendix B to the Pooling Agreement.

SECTION 8.04 Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
giving effect to any choice of law or conflict provision or rule (whether of the
State of Illinois or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Illinois.

 

- 26 -



--------------------------------------------------------------------------------

SECTION 8.05 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8.06 Assignment. Except to the extent permitted by Article VI or as
required by Article VII, the Servicer may not assign its rights or delegate its
obligations hereunder or under the Titling Trust Servicing Agreement. The
Servicer acknowledges that the Issuer shall assign all of its rights, title and
interest in this Agreement to the Indenture Trustee on behalf of the Noteholders
pursuant to the Indenture. The Servicer agrees that the Indenture Trustee, to
the extent provided in the Indenture, shall be entitled to enforce the terms of
this Agreement and the rights (including, without limitation, the right to grant
or withhold any consent or waiver) of Issuer directly against the Servicer.
Until the satisfaction and discharge of all obligations of the Issuer, the
Servicer further agrees that, in respect of its obligations hereunder, it will
act at the direction of and in accordance with all requests and instructions
from the Indenture Trustee given in accordance with the Indenture. The Indenture
Trustee shall have the rights of a third-party beneficiary under this Agreement.
The Servicer shall deliver copies of all statements, reports, Opinions of
Counsel, notices, requests, demands and other documents to be delivered by the
Servicer to Issuer pursuant to the terms hereof to the Indenture Trustee.

SECTION 8.07 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto, and their respective successors and
permitted assigns. Except as otherwise provided in Section 6.03 or in this
Article VIII, no other Person shall have any right or obligation hereunder.

SECTION 8.08 Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 8.09 Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement.

SECTION 8.10 No Petition Covenants. Notwithstanding any prior termination of
this Agreement, the Servicer shall not, prior to the date which is one year and
one day after payment in full of all obligations and the final distribution with
respect to the Securities to the Note Distribution Account or the Certificate
Distribution Account, as applicable, acquiesce, petition or otherwise invoke or
cause the Issuer or NFRRC to invoke or join any other Person in instituting the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Issuer or NFRRC any bankruptcy, reorganization,
arrangement, insolvency, liquidation proceeding, or similar law of the United
States or any state of the United States.

 

- 27 -



--------------------------------------------------------------------------------

SECTION 8.11 Limitation of Liability of the Trustees.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been acknowledged and accepted by LaSalle Bank National Association, not in
its individual capacity but solely as Indenture Trustee, and in no event shall
LaSalle Bank National Association have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed by Chase Bank USA, National Association not in its individual
capacity but solely in its capacity as Owner Trustee and in no event shall Chase
Bank USA, National Association in its individual capacity or, except as
expressly provided in the Trust Agreement, as Owner Trustee of the Issuer have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer. For all purposes of this Agreement, in
the performance of its duties or obligations hereunder, or in the performance of
any duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of Article
VI of the Trust Agreement.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

- 28 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Agreement to
be duly executed by their respective officers duly authorized as of the day and
year first above written.

 

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President and Controller

NAVISTAR FINANCIAL RETAIL RECEIVABLES

CORPORATION

By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President and Controller HARCO
LEASING COMPANY, INC. By:  

/s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:   Vice President and Controller

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

not in its individual capacity, but solely

as Collateral Agent

By:  

/s/ Sally R. Tokich

Name:   Sally R. Tokich Title:   Assistant Vice President



--------------------------------------------------------------------------------

J.P. MORGAN TRUST COMPANY, NATIONAL

ASSOCIATION (AS SUCCESSOR-IN-INTEREST TO

BANK ONE, NATIONAL ASSOCIATION),

not in its individual capacity, but solely

as Portfolio Trustee

By:  

/s/ Janice Ott Rotunno

Name:   Janice Ott Rotunno Title:   Vice President NAVISTAR FINANCIAL 2006-ARC
OWNER TRUST By: Chase Bank USA, National Association, not in its individual
capacity, but solely as Owner Trustee By:  

/s/ Sarika M. Sheth

Name:   Sarika M. Sheth Title:   Assistant Vice President

LASALLE BANK NATIONAL ASSOCIATION,

not in its individual capacity, but solely as Indenture Trustee

By:  

/s/ Timothy E. Cutsinger

Name:   Timothy E. Cutsinger Title:   Assistant Vice President

Servicing Agreement



--------------------------------------------------------------------------------

The Indenture Trustee, in its role as Securities Intermediary, hereby
acknowledges its undertaking as set forth in Section 2.02 By:  

/s/ Timothy E. Cutsinger

Name:   Timothy E. Cutsinger Title:   Assistant Vice President NAVISTAR LEASING
COMPANY By: J.P. Morgan Trust Company, National Association (as
successor-in-interest to Bank One, National Association), as General Interest
Trustee By:  

/s/ Janice Ott Rotunno

Name:   Janice Ott Rotunno Title:   Vice President

Servicing Agreement



--------------------------------------------------------------------------------

APPENDIX A

MINIMUM SERVICING STANDARDS

 

I. CUSTODIAL BANK ACCOUNTS

 

  1. Reconciliations shall be prepared on a monthly basis for all custodial bank
accounts and related bank clearing accounts. These reconciliations shall:

 

  a) be mathematically accurate;

 

  b) be prepared within forty-five (45) calendar days after the cutoff date;

 

  c) be reviewed and approved by someone other than the person who prepared the
reconciliation; and

 

  d) document explanations for reconciling items. These reconciling items shall
be resolved within ninety (90) calendar days of their original identification.

 

  2. Each custodial account shall be maintained at a federally insured
depository institution in trust for the applicable investor.

 

II. RETAIL CONTRACT PAYMENTS

 

  1. Retail contract payments shall be deposited into the custodial bank
accounts and related bank clearing accounts within two business days of receipt.

 

  2. Retail contract payments made in accordance with the retail contract
documents shall be posted to the applicable retail contract records within two
business days of receipt.

 

  3. Retail contract payments shall be allocated to principal, interest,
insurance, taxes or other items, as applicable, in accordance with the
Servicer’s customary servicing procedures.

 

  4. Retail contract payments identified as loan payoffs shall be allocated in
accordance with the retail contract documents.

 

III. DISBURSEMENTS

 

  1. Amounts remitted to the collection accounts per the Servicer’s investor
reports shall agree with cancelled checks, or other form of payment, or
custodial bank statements.

 

  2. Unused checks shall be safeguarded so as to prevent unauthorized access.

 

IV. INVESTOR ACCOUNTING AND REPORTING

 

  1. Statements are sent on a monthly basis listing the total unpaid principal
balance, pool balance, and other amounts required to be reported by the
transaction documents.



--------------------------------------------------------------------------------

V. RETAIL INSTALLMENT CONTRACTS ACCOUNTING

 

  1. The servicing entity’s retail contract loan records shall agree with, or
reconcile to, the records of obligors with respect to the unpaid principal
balance on a monthly basis.

 

VI. DELINQUENCIES

 

  1. The servicing entity shall maintain and update records documenting
collection efforts for retail contracts during the period such loan is in
default.

Servicing Agreement